Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Washington 11. Feby: 1807.

I yesterday enclosed you a letter from Adelaide, under a blank cover, because I was all the morning writing to my brother, and when I came to enclose the letter to you, it was so late that I had not time to add a line with it—I now send a letter from Kitty for Caroline, and must tell you that we are well; excepting Mrs: Boyd’s child which continues in the same State of illness from time to time, and was yesterday quite unwell.
You will observe that Adelaide’s letter has two wafers in it; the occasion of which was that on finding it on my table directed to Mrs: Adams I broke it open supposing it address’d to myself; but on perceiving that it was for you, I did not read more than the two first lines, and then closed it again with the second wafer.
You have several times enquired, concerning the supposed appointment of Genl: Dearborn to the Office of Collector of Boston—No such appointment has taken place—Genl: Dearborn is still acting Secretary at War; and we have no official information that Genl: Lincoln has resigned—which has induced me to doubt the fact.
I hope your Assembly at Quincy was agreeable—We are all invited to a Ball, at Mrs: Erskine’s next Tuesday—I enclose you the last news from Coll: Burr. I have received your’s of the 1st:—
Ever affectionately your’s

J. Q. Adams.Kiss the dear Boys for me—